DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         EDWIN WETHERELL,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-4629

                              [April 15, 2015]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; Dan L. Vaughn, Judge;
L.T. Case No. 562010CF000408A.

  Edwin Wetherell, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Sanders v. State, 946 So. 2d 953, 960 (Fla. 2006).

WARNER, STEVENSON and GROSS, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.